This petition in error, filed as of right, in the Supreme Court alleging that the Court *408of Appeals of Cuyahoga County entertained jurisdiction of an appeal contrary to the provisions of Article 4, Section 6, of the Constitutional question.
Attorneys — A. P. Gustafson, Cleveland, for Hummer; White, Brewer & Curtis, for Persons et; all of Cleveland.
The suit was commenced in Common Pleas Court to foreclose upon a mortgage, the plaintiff in error being a party defendant by reason of a mechanic’s lien claimed by him against said premises. At the trial of the case, the amounts and validity of the various mortgages were conceded, as well as the lien of the plaintiff in error except as to the amount thereof, and also except as to whether or not plaintiff in error should take a certain automobile for $700 of his lien.
The trial court found in favor of plaintiff in error, and the defendant, Persons, appealed. Plaintiff in error moved to dismiss the appeal on the ground that no chancery question was involved, but the motion was overruled by the Court of Appeals, and the case submitted on a transcript of the evidence below-, after which the Court of Appeals cut down the amount of the lien of plaintiff in error, from $900 to $92.